DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 08/11/2021 Non-Final Office Action, claims 1-3, 5, 7, 9-17, and 19-24 were pending. Claims 1-3, 5, 7, 9-17, and 24 were allowed. Claims 19-22 were rejected. Claim 23 was objected to.
In the Applicant’s 11/11/2021 Reply, claims 19, 23, and 24 were amended. 
Claims 1-3, 5, 7, 9-17, and 19-24 remain pending.

Remarks and Amendments
	Claims 19-22 were rejected under 35 U.S.C. 112(d) as failing to further limit or failing to include all the limitations of the claim from which it depends. Claim 19 made reference to enzyme, not recited in the claim from which it depends. The Applicant’s amendment to claim 19 replacing “enzyme” with lipase obviates this rejection which is hereby withdrawn.
	Claim 19 was rejected under 35 U.S.C. 112(b) as indefinite for lacking antecedent basis in reciting “the enzyme.”  The Applicant’s amendment to claim 19 replacing enzyme with lipase obviates this rejection which is hereby withdrawn.

Conclusion
Claims 1-3, 5, 7, 9-17, and 19-24 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655